Applicant argues that there would have been no motivation or reason to combine Maeda (655) and Maeda (474) in a manner to arrive at the subject matter of instant claim 1. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See MPEP 2143(I)(G). 
Furthermore, the examiner points out that both Maeda (655) and Maeda (474) are both drawn to producing magnets. As such, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both applications share identical subject matter within the magnet manufacturing arts. 
Applicant argues that the application of a vacuum would not impart compressive force and has nothing to do with a second compression. The examiner points out that the application of vacuum impregnation would necessarily impart compression since the act of removing bubbles necessarily involves the use of a force - that force being created via vacuum. The examiner understands that this is not the traditional conceptual action that one might first consider when reading the wording “compression step” - however the examiner merely uses Maeda (‘655, page 7, paragraph 7) to show how the prior art can still read upon the broadly worded “second compression step”. The examiner further points out that, as clearly indicated within page 6, paragraph 2 of the Final Rejection dated 03/25/2022, Maeda (‘474) is used to reject this limitation since Claim 3 further defines what a second compression step actually is. 

/RYAN L HECKMAN/Examiner, Art Unit 1735  

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735